Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 1 of 61




                                                            April 30, 2019

                                                            2:00 p.m.




                                                                               1
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 2 of 61




                                                                               2
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 3 of 61




                                                                               3
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 4 of 61




                                                                               4
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 5 of 61




                                                                               5
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 6 of 61




                                                                               6
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 7 of 61




                                                                               7
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 8 of 61




                                                                               8
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 9 of 61




                                                                               9
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 10 of 61




                                                                              10
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 11 of 61




                                                                              11
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 12 of 61




                                                                              12
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 13 of 61




                                                                              13
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 14 of 61




                                                                              14
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 15 of 61




                                                                              15
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 16 of 61




                                                                              16
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 17 of 61




                                                                              17
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 18 of 61




                                                                              18
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 19 of 61




                                                                              19
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 20 of 61




                                                                              20
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 21 of 61




                                                                              21
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 22 of 61




                                                                              22
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 23 of 61




                                                                              23
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 24 of 61




                                                                              24
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 25 of 61




                                                                              25
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 26 of 61




                                                                              26
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 27 of 61




                                                                              27
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 28 of 61




                                                                              28
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 29 of 61




                                                                              29
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 30 of 61




                                                                              30
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 31 of 61




                                                                              31
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 32 of 61




                                                                              32
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 33 of 61




                                                                              33
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 34 of 61




                                                                              34
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 35 of 61




                                                                              35
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 36 of 61




                                                                              36
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 37 of 61




                                                                              37
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 38 of 61




                                                                              38
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 39 of 61




                                                                              39
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 40 of 61




                                                                              40
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 41 of 61




                                                                              41
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 42 of 61




                                                                              42
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 43 of 61




                                                                              43
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 44 of 61




                                                                              44
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 45 of 61




                                                                              45
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 46 of 61




                                                                              46
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 47 of 61




                                                                              47
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 48 of 61




                                                                              48
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 49 of 61




                                                                              49
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 50 of 61




                                                                              50
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 51 of 61




                                                                              51
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 52 of 61




                                                                              52
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 53 of 61




                                                                              53
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 54 of 61




                                                                              54
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 55 of 61




                                                                              55
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 56 of 61




                                                                              56
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 57 of 61




                                                                              57
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 58 of 61




                                                                              58
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 59 of 61




                                                                              59
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 60 of 61




                                                                              60
Case 2:19-bk-14626-NB    Doc 17-3 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume One of Exhibits Page 61 of 61




                                                                              61
